COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judges Willis and Bray
Argued at Norfolk, Virginia

HORACE L. TAYLOR

v.             Record No. 1976-93-1        MEMORANDUM OPINION * BY
                                           JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                        MAY 30, 1995

                FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                          Rodham T. Delk, Jr., Judge

       Timothy E. Miller, Public Defender, for appellant.

       Eugene Murphy, Assistant Attorney General (James S.
       Gilmore, III, Attorney General, on brief), for appellee.



       Horace L. Taylor (defendant) was convicted in a bench trial of

possession of marijuana with intent to distribute.      Defendant

complains on appeal that the trial court erroneously admitted into

evidence the certificate of analysis related to the offending drugs

and challenges the sufficiency of the evidence to support his

conviction.      We affirm the trial court.

       Under familiar principles of appellate review, we must examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.       Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d
415, 418 (1987).      The judgment of a trial court, sitting without a

jury, is entitled to the same weight as a jury verdict and will be

disturbed only if plainly wrong or without evidence to support it.

 Id.       The credibility of a witness, the weight accorded the

testimony, and the inferences to be drawn from proven facts are

       *
      Pursuant to Code § 17-116.010 this opinion is not designated
for publication.
matters solely for the fact finder's determination.    Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

     During a search of defendant's trailer, Suffolk Police

Officers J. H. Jackson and Gary Parker discovered a "black metal

box" containing numerous individual "bags" of suspected marijuana

having a "street" value of "between ten and twenty dollars" each.

Additional suspected marijuana and drug paraphernalia, including a

set of scales, and "several small ziplock bags," were also located

in the trailer.   Defendant acknowledged ownership of all items.
     Officer Jackson retained exclusive custody and control of the

evidence in issue, which he packaged, sealed, and identified by an

assigned case number.   He prepared a like numbered "Request for

Laboratory Examination" which referenced, inter alia, "15 zip-lock

baggies with suspected marijuana contained inside," and personally

delivered the evidence to the "lab," where it received an

additional numeric designation.    Subsequently, Jackson received a

"Certificate of Analysis," numbered consistent with the evidence

submitted and accompanied by the original packaging.   However, the

certificate described "Sixteen (16) plastic bags, each containing
. . . [m]arijuana."   (Emphasis added.)   Jackson assumed

responsibility for this discrepancy and attributed it to a "real

fast" count.

     "The admissibility of evidence is within the broad discretion

of the trial court, and a ruling will not be disturbed on appeal in

the absence of an abuse of discretion."    Blain v. Commonwealth, 7
Va. App. 10, 16, 371 S.E.2d 838, 842 (1988) (citation omitted).



                                  - 2 -
"Evidence of the 'physical or chemical properties of an item . . .

requires proof of the chain of custody' to establish '"with

reasonable certainty"' that the material was not '"altered,

substituted, or contaminated"' prior to its analysis."      Gosling v.

Commonwealth, 14 Va. App. 158, 166, 415 S.E.2d 870, 874 (1992)

(citations omitted).    "Although it is not necessary to exclude

every possibility that the substance was tainted, the record must

account for every '"vital link in the chain of possession."'"
Crews v. Commonwealth, 18 Va. App. 115, 119, 442 S.E.2d 407, 409

(1994) (citations omitted).

     Here, the record does not suggest any taint or contamination

of the evidence, either before or during analysis.    The bags were

collectively marked and packaged prior to the analysis and

correspondingly identified in relation to it, both by the lab and

Jackson.   See Code § 19.2-187.01.   The discrepancy in count was

explained by Jackson.   Thus, the requisite chain of custody was

clearly established and the disputed certificate of analysis was

properly received into evidence.     See Code § 19.2-187.

     Defendant's sufficiency challenge is likewise without merit.

"Because direct proof of intent is often impossible, it must be

shown by circumstantial evidence."     Servis v. Commonwealth, 6 Va.

App. 507, 524, 371 S.E.2d 156, 165 (1988).    Circumstances relevant

to proof of an intent to distribute include the quantity of drugs

possessed, the method of its packaging, Monroe v. Commonwealth, 4
Va. App. 154, 156, 355 S.E.2d 336, 337 (1987), and the presence of

paraphernalia common to drug distribution.     Servis, 6 Va. App. at



                                 - 3 -
524, 371 S.E.2d at 165.   Here, Officer Parker testified that both

the method of packaging and the quantity of marijuana was

inconsistent with personal use.    Moreover, the presence of scales

and "baggies" provided additional evidence of defendant's intent to

distribute.   See Davis v. Commonwealth, 12 Va. App. 728, 733, 406
S.E.2d 922, 925 (1991).   Accordingly, the conviction is affirmed.

                                               Affirmed.




                                  - 4 -